Appeal from an order of a Special Term, Supreme Court, Albany County. Respondents, after examination of petitioner, have found her disqualified on physical grounds. Without alleging that she meets the physical standards of eligibility for the civil service position here in issue, petitioner seeks an order directed to the respondents to place her on an eligible list. Her factual pleading to support this is merely that the details of the physical examination have not been disclosed to her. Whatever other relief petitioner may have to compel or require such disclosure, the mere absence of detailed disclosure does not entitle her on the face of this pleading to be placed on an eligible list. Order unanimously affirmed, without costs.